Title: From George Washington to Robert Morris, 2 October 1787
From: Washington, George
To: Morris, Robert



Dear Sir,
Mount Vernon October 2d 1787

By the charming Polly Capt. Ellwood I forward you a perfect model of the plough which was sent to me by Mr Young with the direction of that Gentleman for setting it for use, from the character I have received of its performance surpasses any that has ever been tried before, on my Farms. I also send you a part of the summer wheat with which Mr Young has furnished me as springing from seed sent by the Empress of Russia to his Britanic Majesty for the advantage it may have over other wheat I shall not vouch; to vary the seed time of this grain must, I conceive be its best recommendation, you will likewise receive part of the Sainfoin Seed I had come in—sufficient I think to sow a quarter of an acre in broad Cast if good—and much more in drills. It is held in high estimation in England. the grass delights in dry soil. if it be stoney so much the better; Sow it without delay with wheat or Rye or very early in the spring with Barley or oats.
My mind will ever retain warm impressed of, and feel very sensibly the polite & friendly attentions I received from Mrs Morris and yourself whilst I was in Philadelphia, to have opportunities of proving sincerity of this declaration would give me much pleasure but in no place to the same degree as under this roof.
Mrs Washington begs that you and Mrs Morris will accept her respectful compliments and best wishes; mine in a particular,

and affectionate manner are added not only to you both but to all the young folks of the Family and to Govr Morris Esqr. I am &c.

G. Washington


P.S. Will you be so obliging as to give me your process for preparing the Duck wheat straw for fodder. The effects of the drought with me has exceeded any thing I could have conceived and has driven me to ever[y] substitute for Hay, It is possible I may avail myself of your kind offer of sending for India Paper for my new Room but presuming there is no opportunity to do it soon; I shall not, at this time give you the dimenscions of it. G.W.

